Gunter, Justice.
This is a direct appeal from a conviction for armed robbery.
The first enumerated error complains of the insufficiency of the evidence to authorize conviction due to a conflict in the testimony of witnesses who identified the appellant as the party *829having committed the robbery. Having reviewed the evidence on this identification issue, we hold that there was adequate and sufficient evidence of identification for the jury to conclude that the appellant was the party who committed the crime.
Submitted October 15, 1973
Decided January 28, 1974.
A. L. Stanfield, for appellant.
William H. Ison, District Attorney, J. W. Bradley, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, B. Dean Grindle, Jr., Deputy Assistant Attorney General, for appellee.
The second enumerated error complains of the failure of the trial court to grant a mistrial. The appellant contends that a mistrial should have been granted because his character was put in issue before the jury by the prosecution. We have reviewed the evidence on this issue, and we find, first, that the appellant’s character was not put in issue by the series of questions asked and answers elicited. Second, if the pertinent questions and answers on this issue could possibly be construed to have placed the appellant’s character in issue before the jury, then the trial judge’s instruction to the jury to completely disregard the testimony objected to adequately removed any harm done without the necessity for declaring a mistrial.
We further find there was sufficient evidence to support the jury’s verdict in this case.

Judgment affirmed.


All the Justices concur.